                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

BRADLEY DORIAN FLORES,

               Plaintiff,

vs.                                                                     No. CIV. 19-0396 JB\SMV

ANDREW SAUL,1
Commissioner of the
Social Security Administration,

               Defendant.

                        MEMORANDUM OPINION AND ORDER OF
                          DISMISSAL WITHOUT PREJUDICE

       THIS MATTER comes before the Court on the Honorable Stephan M. Vidmar’s, United

States Magistrate Judge for the United States District Court for the District of New Mexico, Order

to Show Cause, filed September 18, 2019 (Doc. 20). Plaintiff Bradley Dorian Flores filed this

action on April 30, 2019, appealing the Social Security Administration’s final decision denying

his claim for benefits. See Complaint at 1, filed April 30, 2019 (Doc. 1). On the Court’s reference,

Judge Vidmar set a briefing schedule, and the Plaintiff’s Motion to Reverse or Remand

Administrative Agency Decision with Supporting Memorandum (“Motion”) was due no later than

September 4, 2019. See Order Setting Briefing Schedule at 1, filed July 10, 2019 (Doc. 17). By

September 18, 2019, Flores had neither filed a Motion nor requested an extension of time to do so.

Accordingly, Judge Vidmar ordered Flores to show cause no later than October 9, 2019, why his

case should not be dismissed without prejudice for failure to prosecute his claims and failure



       1
        Andrew Saul is the current Commissioner of Social Security. Pursuant to rule 25(d) of
the Federal Rules of Civil Procedure, Saul should be substituted for Acting Commissioner Nancy
A. Berryhill as the Defendant in this suit. No further action needs to be taken to continue this suit
by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
comply with the Order Setting Briefing Schedule.2           See Order to Show Cause at 1;

D.N.M.LR-Civ. 41.1. Again, Flores has not responded in any way. He has neither attempted to

show cause nor requested an extension of time to show cause. It appears that Flores has abandoned

the case. The Court accordingly dismisses this case without prejudice pursuant to rule 41(b) of

the Federal Rules of Civil Procedure.

       IT IS ORDERED that this action is dismissed without prejudice.




                                                         _______________________________
                                                         UNITED STATES DISTRICT JUDGE

Parties:

Bradley Dorian Flores
Questa, New Mexico

       Plaintiff pro se




       2
        The Notices of Electronic Filing for both the Order Setting Briefing Schedule and the
Order to Show Cause indicate that Plaintiff was served with these Orders by United States Mail at
Post Office Box 1006 in Questa, New Mexico 87556. This is the address listed by Plaintiff in his
Notice of Change of Address, filed May 28, 2019 (Doc. 13).


                                              -2-
